DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.

Claim Status
Claims 1, 3-9, 11, 13-15, 18-21, and 23-32 are pending.
Claims 1, 19, 20, and 30 are independent.
Claims 1, 19, 20, and 30 are currently amended.
Claims 4, 9, 11, 21, 23-29, and 31-32 are previously presented.
Claims 3, 5-8, 13-15, and 18 are original.


Response to Arguments
Applicant’s arguments, filed 8/23/2021 have been considered but are not persuasive.
35 U.S.C. 112(a)
The prior rejection of claims 1, 3-9, 11, 13-15, 18-21, and 23-32 is withdrawn in view of the current amendments.
35 U.S.C. 101
Applicant’s arguments regarding independent claims 1, 19, 20, and 30 have been considered but are not persuasive.
Regarding representative claim 1, Applicant argues that the claim should be found eligible in view of Example 37, Claim 2 (USPTO “Subject Matter Eligibility Examples: Abstract Ideas”).  More specifically, Applicant argues that the claims do not recite any of the judicial exceptions enumerated under Step 2A Prong One because the steps cannot be practically performed in the human mind (see Remarks, pp. 11-12).  
However, the argument is not persuasive. “Mental processes” is merely one of the groupings of abstract ideas under the framework for determining eligibility.  The current rejection does not contend that the claims are directed to the grouping of mental process and instead identifies the abstract idea as falling under the “certain methods of organizing human activity” grouping.
Turning to representative independent claim 1, the steps delineated in the rejection describe facilitating a loan, which is a fundamental economic practice, and therefore a certain method of organizing human activity.  Independent claim 19 additionally recites “assuming the unpaid loan obligation owed to the lender” and dependent claim 32 additionally recites “assuming only a portion of the user’s unpaid loan obligation”, which also falls under “certain methods of organizing human activity … commercial or legal interactions…in the form of legal obligations”.
Applicant further argues that the claim recites additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two of the eligibility framework due to the use of “interprocess communication” (see Remarks, pp. 13-14).
However, the argument is not persuasive.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification describes interprocess communication at a very high level of generality.  A review of the specification has found the only description of interprocess communication as follows (emphasis added):
[0025] …
Such mobile applications can function through an external API  interconnecting a social media network to the mobile application, or by interprocess  communication with a social media application installed upon the mobile device. Interprocess  communication advantageously reduces the mobile data traffic and battery usage of the mobile  application in comparison to automated or user-directed polling of social media activity,  particularly as the number of social media services associated with the user's lending platform  profile is increased.

Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The computing technology is merely used as a tool in implementing the abstract idea of coordinating loans, which includes retrieving and reviewing borrower information to establish a credit score.
Applicant further argues that the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception under Step 2B of the eligibility framework because none of the claims recite a non-conventional activity, including assigning permission levels that control user access to services of a peer-to-peer lending marketplace using credit scores based on content of a social media account or profile via an interprocess communication with a social media application installed upon the mobile device of the borrower that provides cooperative access through an external API that interconnects the social media network to the lending platform (see Remarks, pg. 14).
However, the argument is not persuasive.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using the a computing device as a tool to perform the abstract idea. The additional elements are recited at a high level of generality, as discussed above.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a computing device cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
35 U.S.C. 103
Applicant’s arguments regarding independent claims 1, 19, 20, and 30 have been considered but are not persuasive.
Regarding claim 1, Applicant argues that Parker teaches a guarantor who is a third-party investor providing the loan guarantee to a lender, which differs from the Applicant’s invention in that Applicant’s invention the guarantee is provided by the lending platform provider.  
The argument is not persuasive.  It is noted that the argued limitations “…after determining that the lender has paid a guarantee fee… ) are directed to optional language as described in the “Claim Interpretation” section below.  Nevertheless, Parker does indeed teach the feature.  Parker teaches the loan facilitator collecting a payment from the borrower and distributing a portion to the lender.  If the lender has requested a guaranty from the loan, the loan facilitator may distribute a portion as a premium which the lender owes the guarantor for guaranteeing the loan (para. 0026).  Thus, the loan facilitator is paying the guarantee fee on behalf of the lender, i.e. the lender has in effect elected to make a payment to the lender.  Further, the situation where Parker teaches paying the premium to the guarantor before the net principal & interest is paid to the lender is given only as an example.  Parker also teaches that the order of the operations is not important as long as they are commercially reasonable – “it does not matter if the premium 180 is paid to the guarantor 170 before the net principal & interest 140 is paid to the lender 130 so long as whatever methods used are agreed upon by the parties and are commercially reasonable” (para. 0027).
Applicant further argues that Parker differs in that the unpaid loan obligation is paid by a guarantor and not the lending platform provider.  
The argument is not persuasive.  It is noted that the argued limitations (“…the lending platform provider directly paying to the lender…” ) are directed to optional language as described in the “Claim Interpretation” section below.  Nevertheless, Parker does indeed teach the feature.  Parker discloses that the loan facilitator maintains a collateral account which the guarantor funds.  The payments for a guarantee transaction are paid from the collateral account to the lender, which is “…directly paying to the lender…”, subject to broadest reasonable interpretation.
Applicant further argues that Parker differs in that it only discloses repayment of a loan obligation in full as opposed to a portion.
The argument is not persuasive.  It is noted that the argued limitations (“…paying to the lender only a portion of borrower’s unpaid loan obligation…”) are directed to optional language as described in the “Claim Interpretation” section below.  Nevertheless, Parker does indeed teach the feature.  Parker teaches that a borrower’s individual loan may be divided into tranches (para. 0065).  For example, the loan request from the borrower trying to borrow $10,000 can be divided into 10 tranches of $1,000.00 each.  Thus, a lender which only funds 1 tranche out of 10 and chooses to accept a guarantee offer, will only be repaid a portion of the borrower’s unpaid loan obligation upon borrower default.
Regarding claims 19-20, Applicant presents arguments similar to those presented with respect to claim 1.  Accordingly, they are unpersuasive.
Regarding claim 30, Applicant argues that Gardiner does not disclose permission levels based upon a user’s social credit score.  
The argument is not persuasive.  The limitation “controls a degree of access of the user to services of the peer-to-peer marketplace other than lending approval” may be reasonably interpreted as covering loan qualification or choice of loan interest rates.  For example, Gardiner (Fig. 3) discloses presenting to the borrower the ability to choose interest rates for which the borrower qualifies for based on the credit score.  Also, Gardiner (FIG. 5) shows details for dynamic loan pricing based on varying loan qualification scores. 



Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Contingent Limitations
Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
The following limitations are contingent: 
Claim 11
if the borrower fails to make payment owed the lender under the loan agreement, posting …

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 20:
A platform for facilitating loans comprising non-transitory computer-readable medium configured to: …
Claim 29:
The non-transitory computer-readable medium is further configured to: …

Optional Language
Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).  
Claim 19:
after receiving a guarantee fee from the lender, and after determining that the borrower failed to make payment owed to the lender, … (the claim does not actually recite receiving a guarantee fee and determining that the borrower failed to make payment owed to the lender)
Claim 32:
after determining that the user has failed to make payment owed to a lender, and after determining that the user has paid a guarantee fee, assuming only a portion of the user’s unpaid loan obligation, … (the claim does not actually recite determining that the user has failed to make payment owed to a lender and determining that the user has paid a guarantee fee)

Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 9:
wherein at least some financial terms of the loan agreement are determined by an entity controlling the lending platform and at least partially based on the assigned credit score of the borrower
Claim 13:
wherein the assigned credit score is based at least in part upon the number of social media accounts or profiles to which access is provided by the borrower
Claim 14:
wherein the assigned credit score is at least partially based upon the borrower’s social media connectiveness
Claim 18:
wherein the user’s social credit score takes into account events occurring within the last two weeks that effect the economic status of the user’s geographic region
Claim 23:
wherein the credit score is based at least in part on the borrower’s geographic location…,
wherein the credit score is determined by an artificial intelligence system
Claim 24:
wherein the user’s credit score is adjusted immediately after a loan transaction is completed
Claim 28:
wherein the lending platform provides a peer-to-peer lending market to a plurality of users…

Claim Objections
Claim 1 objected to because of the following informalities:  
The claim recites “a only a portion” when it should instead recite “[[a]] only a portion”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the claim recites “non-transitory computer-readable medium” which is “configured to” perform various process steps.  However, it is unclear as to how the computer-readable medium is “configured to” perform the steps.
Note that the claim does not recite a functional relationship between programming and the computer with which it is associated. As per MPEP 2111.05 III, where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found (see MPEP 2111.05 III).  
Note the following independent claim example which establishes a functional relationship between programming and a computer:
A non-transitory computer readable medium storing instructions that, when executed by a computer processor, causes the computer processor to perform the operations of: …

Regarding claim 29, the claim recites that “non-transitory computer-readable medium is further configured to” and is unclear for similar reasons. 
Note the following dependent claim example:
The non-transitory computer readable medium of claim 20, storing additional instructions, that when executed by the computer processor, causes the computer to processor to perform the operations of: …


Claims 1, 3-9, 11, 13-15, 18-19, 21, 23-28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear as to what is performing the steps of:
receiving a loan request … 
reviewing content of at least one social media account…
assigning a credit score…
receiving notification of a loan agreement …
increasing the assigned credit score … 
According to the specification, it appears that the steps are performed by the lending platform provider computer (see para. 0058).
The claim also recites that the providing steps are carried out by a lending platform provider.    However, it is unclear as to whether the steps are performed by a lending platform provider, which does not necessarily involve technology, or a computing device of the lending platform provider as described by the specification (see para. 0058). 

Regarding claim 5, it is unclear as to what is performing the providing step.

Regarding claim 6, it is unclear as to what is performing the providing step.

Regarding claim 7, it is unclear as to what is performing the providing, displaying, and enabling steps.

Regarding claim 8, it is unclear as to what is performing the presenting step.

Regarding claim 15, it is unclear as to what is performing the providing step.

Regarding claim 21, the claim recites that that both of the accessing steps are carried out by a lending platform provider.  However, it is unclear as to whether the steps are performed by a lending platform provider, which does not necessarily involve technology, or a computing device of the lending platform provider as described by the specification (see para. 0058). 

Regarding claim 19, it is unclear as to what is performing the steps of:
Receiving a loan request…
Reviewing contents of at least one social media account …
Assigning a credit score …
Providing information …
Enabling each lender to select …
According to the specification, it appears that the steps are performed by the lending platform provider computer (see para. 0058).

Regarding claim 25, it is unclear as to what is performing the step of disclosing.

Regarding claim 26, the claim recites that that both of the accessing steps are carried out by a lending platform provider.  However, it is unclear as to whether the steps are performed by a lending platform provider, which does not necessarily involve technology, or a computing device of the lending platform provider as described by the specification (see para. 0058).

Regarding claim 27, the claim recites that that the receiving, reviewing, assigning, providing and enabling steps are carried out by a lending platform provider.  However, it is unclear as to whether the steps are performed by the lending platform provider, which does not necessarily involve technology, or a computing device of the lending platform provider as described by the specification (see para. 0058).

Regarding claim 30, it is unclear as to what is performing the steps of:
registering a user…
posting a loan request …
According to the specification, it appears that the steps are performed by the lending platform provider computer (see para. 0058).
The claim also recites that the receiving, establishing, and assigning steps are carried out by a lending platform.    However, it is unclear as to whether the steps are performed by a lending platform, which does not necessarily involve technology, or a computing device of the lending platform provider as described by the specification (see para. 0058). 

Claims 3-4, 9, 11, 13-14, 18, 23-24, and 28 are rejected by virtue of dependence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11, 13-15, 18-21, and 23-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “method for facilitating a loan”. 
Claim 1 is directed to the abstract idea of facilitating a loan, which is grouped under “certain methods of organizing human activity…fundamental economic practices” in prong one of step 2A (see “2019 Revised Patent Subject Matter Eligibility Guidance”, hereinafter “2019 PEG”). Claim 1 recites:
1.	A computer-implemented method for facilitating a loan comprising:
providing a borrower access to a lending platform via a mobile device controlled by the borrower, the lending platform providing a peer-to-peer lending market to a plurality of users, each borrower being assigned a given permission level based on a respective credit score of the borrower, wherein the permission level of each borrower controls access of the borrower to services of the peer-to-peer lending marketplace, wherein the permission levels relate to borrowing limits and loan rates;
receiving a loan request from the borrower via the lending platform, the loan request specifying a requested loan amount;
reviewing content of at least one social media account and a profile of the borrower via an interprocess communication with a social media application installed upon the mobile device of the borrower, wherein the reviewing step includes logging in to the borrower’s at least one social media account or profile using a login credential provided by the borrower, the social media application connecting the social media network to the lending platform and configured to automatically and periodically update information associated with the profile of the borrower;
assigning a credit score to the borrower at least partially based on the content of the at least one social media account or profile;
providing a lender access to the lending platform via a mobile device controlled by the lender;
providing, to the lender via the lending platform, the requested loan amount and the assigned credit score of the borrower, wherein the lenders in both providing steps are individual persons who are outside each borrower’s social media network or community and outside each other lender’s social media network or community;
receiving notification of a loan agreement between the borrower and the lender, pursuant to which the lender agrees to a provide a first payment to the borrower, and pursuant to which the borrower agrees to provide a second payment to the lender after a predetermined period of time;
directly accessing, by a lending platform provider, a funds source owned or controlled by the lender and transmitting the first payment to the borrower; and
after the predetermined period of time, directly accessing, by a lending platform provider without direct action on behalf of the borrower, a funds source owned or controlled by the borrower and transmitting, without direct action on behalf of the borrower, at least a portion of the second payment to the lender,
increasing the assigned credit score of the borrower, which assigned credit score is separate from a credit score form a credit agency, after transmitting the at least a portion of the second payment of the lender,
wherein the providing steps are carried out by the lending platform provider and wherein the method includes, after determining that the borrower has failed to make payment owed to the lender under the loan agreement, and after determining that the lender has paid a guarantee fee to the lending platform, the lending platform provider directly paying to the lender a only a portion of the borrower’s unpaid loan obligation.
The steps delineated in bold above describe facilitating a loan, which is a fundamental economic practice, and therefore a certain method of organizing human activity.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two (see 2019 PEG), the additional elements of the claim, including “mobile device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of facilitating a loan.
When analyzed under Step 2B (see 2019 PEG), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating a loan using computer technology (e.g. mobile device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claims 19, 20, and 30 recite substantially similar limitations to representative claim 1 and are rejected accordingly.  Dependent claims 3-9, 11, 13-15, 18, 21, 23-29, and 31-32 do not remedy the deficiencies of the independent claims and are rejected accordingly. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Independent claim 19 additionally recites “assuming the unpaid loan obligation owed to the lender” and dependent claim 32 additionally recites “assuming only a portion of the user’s unpaid loan obligation”, which also falls under “certain methods of organizing human activity … commercial or legal interactions…in the form of legal obligations”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-9, 13-15, 19-21, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2014/0067650 A1, cited in prior Office Action) in view of Witchel (US 2009/0076972 A1, cited in prior Office Action), further in view of Parker (US 2008/0052224A1, cited in prior Office Action), further in view of Velasco (US 2014/0071967 A1, cited in prior Office Action).

Regarding claim 1,  Gardiner discloses a peer-to-peer computer-implemented method for facilitating a loan comprising:
providing a borrower access to a lending platform via a mobile device controlled by the borrower, the lending platform providing a peer-to-peer lending market to a plurality of users, each borrower being assigned a given permission level based on a respective credit score of the borrower, wherein the permission level of each borrower controls access of the borrower to services of the peer-to-peer lending marketplace, wherein the permission levels relate to borrowing limits and loan rates (see para. 0086-0087, wherein borrowers’ scores determine which services/loans they may access; see also FIG. 3, wherein screen displays permitted rates for a permitted loan amount of $10,000);
receiving a loan request from the borrower via the lending platform, the loan request specifying a requested loan amount (see FIG. 12, para. 0187-0188);
reviewing content of at least one social media account and a profile of the borrower, wherein the reviewing step includes logging in to the borrower’s at least one social media account or profile using a login credential provided by the borrower the social media application connecting the social media network to the lending platform and configured to automatically and periodically update information associated with the profile of the borrower (see para. 0021, 0070-0071, 0102, 0207);
assigning a credit score to the borrower at least partially based on content of the at least one social media account or profile (see para. 0142, 0201);
providing a lender access to the lending platform via a mobile device controlled by the lender (see para. 0089, 0109);
providing, to the lender via the lending platform, the requested loan amount and the assigned credit score of the borrower, wherein the lenders in both providing steps are individual persons who are outside each borrower’s social media network or community and outside each other lender’s social media network or community (see para. 0089, 0114, 0138, 0142, 0210);
receiving notification of a loan agreement between the borrower and the lender, pursuant to which the lender agrees to a provide a first payment to the borrower, and pursuant to which the borrower agrees to provide a second payment to the lender after a predetermined period of time (see para. 0138-0152);
directly accessing, by a lending platform provider, a funds source owned or controlled by the lender and transmitting the first payment to the borrower (para. 0149);
wherein the providing steps are carried out by the lending platform provider.
While Gardiner discloses borrowers repaying lenders after the predetermined period of time (see para. 0149), Gardiner does not explicitly disclose the following features which Witchel teaches:
directly accessing, by a lending platform provider without direct action on behalf of the borrower, a funds source owned or controlled by the borrower and transmitting, without direct action on behalf of the borrower, at least a portion of the second payment to the lender (see para. 0041).
Note that Witchel teaches transferring from a borrower to the lender as payments are due (see para. 0041).  One skilled in the art would understand this as encompassing automatic payments.
It would have been obvious to one of ordinary skill before the effective filing date to modify the method of facilitating loans of Gardiner to include the feature taught by Witchel, ie. directly accessing, by a lending platform provider without direct action on behalf of the borrower, a funds source owned or controlled by the borrower and transmitting, without direct action on behalf of the borrower, at least a portion of the second payment to the lender.
One skilled in the art would have been motivated to make the modification in order to electronically effect fund transfers (see Witchel para. 0041).
Alternatively, it would have been obvious to include automatic payments in view of the feature being so well known and further in view of court decisions supporting obviousness in automation of a manual activity (eg. In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also MPEP 2144.04).
Gardiner does not explicitly disclose the following features which Parker teaches:
after determining that the borrower fails to make payment owed to the lender under the loan agreement, and after determining that the lender has paid a guarantee fee to the lending platform, the lending platform provider directly paying to the lender a only a portion of the borrower’s unpaid loan obligation (see para. 0047-0048, 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of facilitating loans of Gardiner further to include after determining that the borrower fails to make payment owed to the lender under the loan agreement, and after determining that the lender has paid a guarantee fee to the lending platform, the lending platform provider assuming only a portion of the borrower’s unpaid loan obligation.
One skilled in the art would have been motivated to make the modification in order to convince lenders that are “on the fence” on a particular loan request to make that particular loan (see Parker, para. 0012).
While Gardiner discloses reviewing social media content related to a social media application installed upon the mobile device of the borrower, it does not explicitly disclose the following features which Velasco teaches:
an interprocess communication (see para. 0262).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of facilitating loans of Gardiner further to include an interprocess communication with a social media application installed upon the mobile device of the borrower. 
The modification would have merely been the application of a known technique, ie. interprocess communication, to a method ready for improvement, yielding predictable results.  Additionally, one skilled in the art would have been motivated to make the modification for the well-understood benefits that interprocess communication techniques provides, such as remote procedure call (RPC).

Regarding claim 3, Gardiner discloses that the amount may be borrower specified, and therefore discloses wherein the requested loan amount is between US$1 and US$1000 (see para. 0188).

Regarding claim 4, Gardiner discloses wherein the loan request from the borrower includes repayment terms, including interest rate as determined by the borrower (see para. 0188).

Regarding claim 5, Gardiner discloses after providing the lender access to the lending platform, providing the lender personal information about the borrower (see para. 0210).

Regarding claim 7, Gardiner discloses after providing the lender access to the lending platform, providing the lender a list of potential borrowers, displaying personal information and the assigned credit information of each potential borrower, and enabling the lender to select at least one of the potential borrowers to receive funds from the lender (see para. 0084, 0210)

Regarding claim 8, Gardiner discloses after providing the lender access to the lending platform, presenting to the lender the borrower’s purpose for the loan request (see para. 0064, 0116)

Regarding claim 9, Gardiner discloses wherein at least some financial terms of the loan agreement are determined by an entity controlling the lending platform and at least partially based on the assigned credit score of the borrower (see para. 0086, 0188). 

Regarding claim 13, Gardiner discloses wherein the assigned credit score is based at least in part upon the number of social media accounts or profiles to which access is provided by the borrower (see para. 0105).

Regarding claim 14, Gardiner discloses wherein the assigned credit score is at least partially based upon the borrower's social media connectiveness (see para. 0105).

Regarding claim 15, Witchel teaches providing the borrower with personal information regarding the lender (see para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner to include those features taught by Witchel.
One skilled in the art would have been motivated to make the modification in order to connect those who wish to borrow money with those who have money to lend (see Witchel, para. 0051).

Regarding claim 19, the claim recites similar limitations as those recited by claim 1.  As such, the claim is similarly rejected.

Regarding claim 20, Gardiner does not explicitly disclose the following limitations which Parker teaches: 
if one of the borrowers fails to make a payment owed to an associated lender under an associated loan agreement, enabling the lending platform provider to make payment to the associated lender (see FIGs. 1&2, para. 0023, 0038-0039, 0055), wherein the loan is guaranteed through the lending platform, ie. upon default, the lender is still paid with collateral held by the loan facilitator).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner further to include if one of the borrowers fails to make a payment owed to an associated lender under an associated loan agreement, enabling the lending platform provider to make payment to the associated lender.
One skilled in the art would have been motivated to make the modification in order to make p2p loans more attractive to lender by decreasing risk associated with borrower defaults (see Parker, para. 0005-0006).

Regarding claim 21, Gardiner, as discussed in regards to claim 1 above, teaches wherein both of the accessing steps are carried out by the lending platform provider, which is a different entity than said lender or said borrower (see para. 0107).

Regarding claim 23, Gardiner discloses wherein the credit score is based at least in part on the borrower's geographic location, the borrower's job title, the borrower's employer, an unemployment rate, a crime rate and job creation/elimination announcements, and a timing of borrower's receipt of payment from the borrower's job, and wherein the social credit score is determined by an artificial intelligence system (see para. 0093).

Regarding claim 24, Gardiner discloses wherein the user's social credit score is adjusted after a loan transaction is completed (see para. 0027, 0172).

Regarding claim 25, Witchel teaches after said enabling step, disclosing the identity of the lender to the borrower (see para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner to include those features taught by Witchel.
One skilled in the art would have been motivated to make the modification in order to connect those who wish to borrow money with those who have money to lend (see Witchel, para. 0051).

Regarding claim 26, as discussed above in regards to claim 19 and claim 1, Gardiner discloses a lending platform provider (see para. 0107), which is a different entity than said plurality of lenders and said plurality of said borrowers.  Gardiner further discloses wherein each borrower is required to provider bank account information directly to the lending platform (see para. 0064).

Regarding claim 27, Gardiner discloses wherein the receiving, reviewing, assigning, providing and enabling steps are carried out by a lending platform provider, and wherein the lending platform provider does not determine the terms of any loan between the borrower and the lender, and wherein the lending platform provider does not provide any its own funds to the borrower as part of the loans (see para. 0086-0087, 0107).

Regarding claim 28, Gardiner discloses wherein the lending platform provides a peer-to-peer lending market to a plurality of users, each user being assigned a given permission level based on a score of the user, wherein the permission level of each user controls a degree of access of the user to services of the peer-to-peer lending marketplace, wherein the borrower is among the plurality of users (see para. 0086-0087).

Regarding claim 29, Gardiner does not explicitly disclose the following limitations which Parker teaches: if one of the borrowers fails to make a payment owed to an associated lender under an associated loan agreement, enable the lending platform provider to directly make payment to the associated lender, without direct action on behalf of the borrower (see FIGs. 1&2, para. 0023, 0038-0039, 0055), wherein the loan is guaranteed through the lending platform, ie. upon default, the lender is still paid with collateral held by the loan facilitator).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner further to include if one of the borrowers fails to make a payment owed to an associated lender under an associated loan agreement, enable the lending platform provider to directly make payment to the associated lender, without direct action on behalf of the borrower.
One skilled in the art would have been motivated to make the modification in order to make p2p loans more attractive to lender by decreasing risk associated with borrower defaults (see Parker, para. 0005-0006).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Witchel, further in view of Parker, further in view of Velasco, further in view of Klein (US 2013/0018777 A1, cited in prior Office Action).

Regarding claim 6, Gardiner does not explicitly disclose the following limitations which Klein teaches: 
after providing the lender access to the lending platform, providing the lender a list of potential borrowers, wherein the list of potential borrowers is organized such that potential borrowers located geographically closer to the lender are presented to the lender ahead of potential borrowers located more geographically distant from the lender (see para. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner to include after providing the lender access to the lending platform, providing the lender a list of potential borrowers, wherein the list of potential borrowers is organized such that potential borrowers located geographically closer to the lender are presented to the lender ahead of potential borrowers located more geographically distant from the lender.
One skilled in the art would have been motivated to make the modification in order to allow lenders to peruse available borrower bids for bids that meet the lenders designated criteria (see Witchel, para. 0069).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Witchel, further in view of Parker, further in view of Velasco, further in view of Kremen (US 2011/0320341 A1, cited in prior Office Action).

Regarding claim 11, Gardiner does not explicitly disclose the following limitations which Kremen teaches:
if the borrower fails to make payment owed the lender under the loan agreement, posting notice of the borrower's default on a social media account associated with the borrower, other than an account associated with the lending platform (see para. 0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner further to include those features taught by Kremen.  
One skilled in the art would have been motivated to make the modification in order to increase likelihood of timely repayment of a loan (see Kremen, para. 0016).




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner  in view of Witchel, further in view of Parker, further in view of Velasco, further in view of Stibel (US 2016/0071123 A1, cited in prior Office Action).

Regarding claim 18, Gardiner does not explicitly disclose the following limitations which Stibel teaches: 
wherein the user's social credit score takes into account events occurring within the last two weeks that effect the economic status of the user's geographic region (see para. 0241).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner further to include wherein the user's social credit score takes into account events occurring within the last two weeks that effect the economic status of the user's geographic region.  
One skilled in the art would have been motivated to make the modification in order to account for micro and macro events that are beyond the immediate influence of the entity, but that nevertheless impact the credibility of the entity (see Stibel, para. 0241).



Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Klein.

Regarding claim 30, Gardiner discloses a computer-implemented method comprising: 
receiving, by a lending platform, registration data associated with a user from a mobile device during a registration process, wherein the lending platform provides a peer-to-peer lending marketplace to a plurality of users, and wherein the lending platform further receives social media data related the user with regard to a social media network external to the lending platform (see para. 0064-0068);
after the receiving step, registering a user with the lending platform (see para. 0064-0068);
establishing, by the lending platform, a social credit score for the user at least partially based on the social media data for the user; assigning, by the lending platform, a permission level to the user at least partially based on the user's social credit score, wherein the permission level controls a degree of access of the user to services of the peer-to-peer lending marketplace other than lending approval (see para. 0086-0087, 0142, 0201, wherein borrowers’ scores determine which services/loans they may access; see also FIG. 3, wherein screen displays permitted rates for a permitted loan amount of $10,000); and
posting a loan request from the user on the peer-to-peer lending marketplace for an amount (see para. 0064).
While Gardiner discloses posting a loan amount as well as determining a social credit score of a user, Gardiner does not explicitly teach wherein the amount is within a borrowing limit set by the lending platform at least partially based on the social credit score.
Klein teaches setting a borrowing limit based on a borrower scoring metric incorporating a credit score and social network reputation (see para. 0112). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner to include wherein the amount is within a borrowing limit set by the lending platform at least partially based on the social credit score.
One skilled in the art would have been motivated to make the modification in order to mitigate risk (see Klein, para. 0072).

Regarding claim 31, Gardiner discloses wherein the user is a borrower (see para. 0064-0065, 0068-0075).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Klein, further in view of Parker.

Regarding claim 32, Gardiner does not explicitly disclose the following features which Parker teaches:
after determining that the user has failed to make payment owed to a lender, and after determining that the user has paid a guarantee fee, assuming only a portion of the user’s unpaid loan obligation (see para. 0047-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of facilitating loans of Gardiner further to include after determining that the user has failed to make payment owed to a lender, and after determining that the user has paid a guarantee fee, assuming only a portion of the user’s unpaid loan obligation.
One skilled in the art would have been motivated to make the modification in order to convince lenders that are “on the fence” on a particular loan request to make that particular loan (see Parker, para. 0012).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692